STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1546

                         In the Matter of the Civil Commitment of:
                                  Brent Charles Nielsen.

                                 Filed January 20, 2015
                                        Affirmed
                                  Cleary, Chief Judge

                              Ramsey County District Court
                               File No. 62-MH-PR-14-187


Mary M. Huot, Mary M. Huot, Counselor of Law, St. Paul, Minnesota (for appellant)

John J. Choi, Ramsey County Attorney, Stephen P. McLaughlin, Assistant County
Attorney, St. Paul, Minnesota (for respondent)


         Considered and decided by Cleary, Chief Judge; Peterson, Judge; and Hudson,

Judge.

                                    SYLLABUS

         A county attorney has authority under Minn. Stat. § 253D.09(b) (2014) to file a

petition for the civil commitment of a proposed patient as a sexually dangerous person

and as a sexual psychopathic personality even when the proposed patient is serving a life

sentence with an indeterminate release date, as long as the county attorney determines

that there is good cause to do so under Minn. Stat. § 253D.07 (2014).
                                     OPINION

CLEARY, Chief Judge

      The Ramsey County Attorney filed a petition for judicial commitment of appellant

Brent Charles Nielsen as a sexually dangerous person (SDP) and a sexual psychopathic

personality (SPP). Appellant opposed the petition, arguing that it was premature because

he was indefinitely incarcerated with the commissioner of corrections, and because the

district court lacked subject-matter and personal jurisdiction.       Since Minn. Stat.

§ 253D.09(b) gives a county attorney broad authority to file a petition for judicial

commitment in district court, we affirm.

                                           FACTS

      Appellant was found guilty of murder in the first degree while committing

criminal sexual conduct and murder in the second degree with the intent to effect death

without premeditation on September 27, 1989.          Appellant was sentenced to the

commissioner of corrections for life in prison with a possibility of parole and since that

time has been in the custody of the Minnesota Department of Corrections (DOC).

Appellant was scheduled to have a parole hearing on May 6, 2014, for consideration of a

possible change in his custody status. Due to the possibility of release, the DOC referred

appellant’s case to the Ramsey County Attorney for possible civil commitment. On

April 21, 2014, the Ramsey County Attorney’s Office filed a petition for judicial

commitment of appellant as an SDP and SPP.




                                             2
       On May 12, 2014, appellant appeared before a DOC review panel for

consideration of a possible change in his custody status. The panel ordered appellant to

complete sex-offender treatment and remain discipline free. The panel also stated it

would not change appellant’s status until it reconvened in 2017. Appellant subsequently

filed a motion to dismiss the petition for his judicial commitment as an SDP or SPP.

Appellant argued that the petition was premature and that the district court lacked

subject-matter and personal jurisdiction. The district court denied appellant’s motion to

dismiss on July 22, 2014, and appellant timely filed this appeal.

                                         ISSUES

       I.     Was the petition for judicial commitment of appellant as an SDP or SPP

premature?

       II.    Did the Ramsey County District Court have subject-matter and personal

jurisdiction to hear the petition?

                                       ANALYSIS

                                             I.

       Appellant argues that the petition for judicial commitment is premature because he

is serving a life sentence with an indeterminate release date. Appellant further argues

there is no precedent for applying the commitment statute to an offender serving a life

sentence with a possibility of parole or supervised release. Respondent asserts that the

petition was not premature because Chapter 253D and Minnesota caselaw permit dual

commitment.      The district court held that the petition was not premature because



                                             3
Minnesota law allows a person to be committed as an SDP or SPP while serving a

criminal sentence with the DOC. Specifically, the district court held that if the county

attorney finds that good cause exists, it is required to petition for commitment within 120

days of receiving a referral from the commissioner of corrections pursuant to Minn. Stat.

§ 244.05, subd. 7 (2014).

       Justiciability issues receive de novo review. Friends of the Riverfront v. City of

Minneapolis, 751 N.W.2d 586, 592 (Minn. App. 2008), review denied (Minn. Sept. 23,

2008). “Ripeness is a justiciability doctrine designed to prevent the courts, through

avoidance of premature adjudication, from entangling themselves in abstract

disagreements over administrative policies . . . .” Leiendecker v. Asian Women United of

Minn., 731 N.W.2d 836, 841 (Minn. App. 2007) (quotation omitted), review denied

(Minn. Aug. 7, 2007).

       Appellant is purportedly challenging the district court’s authority to hear the case

under the judicially created doctrine of ripeness; however, appellant is actually

challenging the county attorney’s statutory authority to file a petition under these facts.

When a person is civilly committed as an SDP or SPP while also criminally committed to

the DOC, the person is serving a dual commitment. See In re Martenies, 350 N.W.2d
470, 472-73 (Minn. App. 1984) (describing a dual civil and criminal commitment). The

“Minnesota Commitment and Treatment Act: Sexually Dangerous Persons and Sexual

Psychopathic Personalities” (the MCTA), Minn. Stat. §§ 253D.01-.36 (2014), addresses

dual commitment in several subdivisions. The MCTA states that if an inmate is in the



                                            4
custody of the commissioner of corrections, “the petition may be filed in the county

where the conviction for which the person is incarcerated was entered.” Minn. Stat.

§ 253D.07, subd. 1. If the inmate was convicted of criminal sexual conduct, criminal

sexual predatory conduct, or sentenced as a patterned offender, the commissioner of

corrections can investigate whether a petition may be appropriate and forward that

determination to a county attorney no later than 12 months before the inmate’s release

date. Minn. Stat. § 244.05, subd. 7. After the county attorney receives a referral from the

commissioner of corrections, the MCTA requires the county attorney to determine

whether good cause under section 253D.07 exists to file a petition.           Minn. Stat.

§ 253D.09(a).    Notably, under Minn. Stat. § 253D.09(b), if the county attorney

determines that good cause under section 253D.07 exists to file a petition, the county

attorney can file it regardless of whether the county attorney gets a proper referral from

the commissioner of corrections.1

      If a statute is unambiguous, a court must apply its plain meaning.          State by

Beaulieu v. RSJ, Inc., 552 N.W.2d 695, 701 (Minn. 1996). The MCTA gives the county



1
  The district court incorrectly held that the county attorney had authority to file the
petition under section 253D.09(a). Before the commissioner of corrections releases an
inmate who committed criminal sexual conduct, the commissioner must make a
preliminary determination of whether a petition under the MCTA is appropriate. See
Minn. Stat. § 244.05, subd. 7(c). Here, appellant was not convicted of criminal sexual
conduct or any other statute listed in Minn. Stat. § 244.05, subd. 7(c), and the petition
was therefore not filed pursuant to section 253D.09(a). However, section 253D.09(b)
allows the county attorney to file a petition “any time the county attorney determines
pursuant to section 253D.07 that good cause for such a petition exists.” Minn. Stat.
§ 253D.09(b).


                                            5
attorney broad authority to file a petition for civil commitment “any time” the county

attorney determines that good cause under section 253D.07 exists.               Minn. Stat.

§ 253D.09(b). Appellant concedes that dual commitment is permissible, but argues that

dual commitment in this case is premature because he is serving a life sentence with

possibility of parole and must complete sex-offender treatment before being released by

the commissioner of corrections. Appellant suggests the county attorney should file a

petition for civil commitment only when appellant could be released and notes that there

is no Minnesota case applying the MCTA where an inmate is serving a life sentence.

Appellant’s arguments are unconvincing because the statute places no temporal

restriction limiting a county attorney’s authority to file a petition for judicial

commitment. See id. The unambiguous language of the MCTA only requires a finding

of good cause under 253D.07 for the county attorney to file a petition.

       Finally, appellant’s arguments regarding an indeterminate sentence are misleading

and undermined by the facts of this case. The commissioner of corrections determined

that a petition might be appropriate and informed the county attorney because a parole

hearing had been scheduled. Appellant was not granted parole, but he was given certain

conditions—including completion of sex-offender treatment—to meet before another

parole hearing in 2017.     Consequently, there is a possibility that appellant may be

released by the commissioner of corrections. The county attorney determined that good

cause existed to file a petition at this time, and there is no basis in Minnesota statutes or

caselaw to hold that the petition was premature.



                                             6
                                              II.

       Appellant next argues that the district court lacked subject-matter and personal

jurisdiction. The district court held that it had both. This court reviews issues of subject-

matter and personal jurisdiction de novo as questions of law. Schroeder v. Schroeder,

658 N.W.2d 909, 911 (Minn. App. 2003) (reviewing subject-matter jurisdiction); Wick v.

Wick, 670 N.W.2d 599, 603 (Minn. App. 2003) (reviewing personal jurisdiction).

       Appellant argues that the district court lacked subject-matter jurisdiction because

appellant is already serving a life sentence and the DOC can provide treatment. Subject-

matter jurisdiction is defined as the authority to hear and determine the particular

questions the court assumes to decide. Irwin v. Goodno, 686 N.W.2d 878, 880 (Minn.

App. 2004). Minnesota statutes can define and limit the court’s power to act. Land

O’Lakes Dairy Co. v. Hintzen, 225 Minn. 535, 538, 31 N.W.2d 474, 476 (1948). The

MCTA grants the district court subject-matter jurisdiction because it requires petitions

under chapter 253D to be filed in Minnesota district courts. Minn. Stat. § 253D.07, subd.

1; see also In re Ivey, 687 N.W.2d 666, 669 (Minn. App. 2004) (“The district court has

subject matter jurisdiction over judicial commitments, including commitments of a

person as a sexual psychopathic personality or as a sexually dangerous person.”), review

denied (Minn. Dec. 22, 2004). The MCTA and Minnesota caselaw both support the

district court’s holding that it had subject-matter jurisdiction.

       Next, appellant argues that the district court lacked personal jurisdiction because

appellant is committed to the commissioner of corrections, and appellant received notice



                                               7
instead of the commissioner.      “Personal jurisdiction has two requirements: (1) an

adequate connection between the state and the party over whom jurisdiction is sought, or

a basis for the exercise of jurisdiction; and (2) a form of process that satisfies the

requirements of both due process and the Minnesota Rules of Civil Procedure governing

the commencement of civil actions.” In re Ivey, 687 N.W.2d at 670 (quotation omitted).

Neither party disputes that appellant had an adequate connection with Minnesota.

       Appellant attacks the service of process and notice. Appellant argues that the

commissioner of corrections has jurisdiction over his body and service was therefore

required on the commissioner. The MCTA provides that upon filing of a petition with

the district court, the hearing is governed by the procedures specified in sections 253B.07

and 253B.08. Minn. Stat. § 253D.07, subd. 2. Section 253B.07 provides that “[a]

summons to appear for . . . the commitment hearing shall be served upon the proposed

patient” and “[a]ll papers shall be served personally on the proposed patient.” Minn. Stat.

§ 253B.07, subd. 4(a), (c) (2014). Section 253B.07 does not require service on the

commissioner of corrections. The plain language of the MCTA, therefore, requires

personal service of the summons on the proposed patient. 2           Moreover, appellant

personally attended the hearings pursuant to court orders, which further detracts from

appellant’s arguments that the service was somehow ineffective.




2
  The Minnesota Rules of Civil Procedure do not apply to the extent that they are
inconsistent with chapter 253B. See Minn. R. Civ. P. 81.01 (stating that any statute listed
in appendix A is excepted from the rules).


                                            8
                                     DECISION

       A county attorney may file a petition for judicial commitment of a proposed

patient as a sexually dangerous person and as a sexual psychopathic personality under

Minn. Stat. § 253D.09(b) even when the proposed patient is serving a life sentence with

an indeterminate release date, as long as the county attorney determines that there is good

cause to do so under Minn. Stat. § 253D.07.

       Affirmed.




                                              9